First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Schizophrenia and squalamine in the reply filed on February 12, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination burden of the entire scope of claimed compounds on the Examiner is not undue.  This is not found persuasive because the search of entire scope of the claimed aminosterols would require a number of different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See for example, paragraphs 0187, 0198, 0325 and 0334 of the present specification.

The use of the term THORAZINE®, PROLIXIN®, HALDOL®, TRILAFON®, SEROQUEL®, GEODON®, KENTERIN™, etc. which is a trade name or a mark used in SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/530,138; 16/530,295; 16/122,681; 16/530,051 and 16/530,113; 16/530,127 and 16/530,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating related symptoms of schizophrenia utilizing at least one aminosterol or a salt or derivative .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed 
The instant application does not sufficiently describe the invention as it relates to “aminosterol or a salt or derivative thereof” apart from the specific compounds set forth in the present specification and claims.
The present specification defines the term “aminosterol” as an amino derivative of a sterol (see paragraph 0217 of the present specification).  In essence, the term encompasses any sterol with an amino group and derivatives thereof.  Given the potentially limitless scope of the compounds encompassed by the terms, aminosterol and derivative thereof, applicant cannot reasonable be said to have been in possession of each and every compound encompassed by the generic claims.  Additionally, the claims would read on compounds not known.  Accordingly, the present specification fails to provide adequate written description for the genus of claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
          While compliance with the written description requirements must be determined 


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing, ameliorating or slowing the progression of constipation, hallucination, etc., does not reasonably provide enablement for eliminating or preventing schizophrenia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction 
Briefly, the instant claims are drawn to a method of treating, preventing and/or slowing the onset or progression of schizophrenia….”.  The present specification defines “treating” and “preventing” as:

    PNG
    media_image1.png
    142
    644
    media_image1.png
    Greyscale

First, as defined by the present specification, “treating” is inclusive of “cure”, i.e. eliminating, which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated curing or preventing schizophrenia and/or a related symptom in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and curing or preventing of a disease.  Nor has applicant provided any means by which a person at “risk of developing” schizophrenia or a related symptoms might be identified and, thus, in need of prevention or slowing the onset of schizophrenia or a symptom thereof.
While the Applicants might be enabled for treatment, i.e., treating, such as slowing (reducing) the progression or amelioration of schizophrenia, the Applicants are not enabled for curing or preventing the disease or any of the claimed related symptoms in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures any disease.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.
Second, as known in the art, a decrease in dopamine in the substantia nigra of the brain has been implicated as the cause of PD whereas the opposite is true in schizophrenia, i.e., excess dopamine or oversensitivity of certain DA receptors are thought to the causal factors in schizophrenia (see for example, Birtwistle and Baldwin, 2013, Abstract attached hereto; Ghanemi, 2013).  Therefore, the skilled artisan would not have the reasonable expectation that a drug effective against PD, as shown in the present specification, would also be effective against SZ as instantly claimed.
In example 6 of the present specification, applicant presents a “prophetic” 
example which describes an exemplary method of treating schizophrenia in a subject in need thereof but lacks factual evidence showing the effectiveness of the claimed compounds in the treatment SZ encompassed by the instant claims.
   The state of the pharmaceutical art is such that screening in vitro and in vivo is utilized to determine the desired effect of pharmaceuticals.  There is no absolute predictability of pharmaceuticals and, thus, one of ordinary skill in the art would not accept any therapeutic regimen on its face.
In re Fisher, 427 F 2d. 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is needed in order to satisfy the statute.  
Here, the instantly claimed invention is highly unpredictable because the skilled artisan in the art would recognize the differences in the treatment of the PD as shown in Example 1 of the present specification and SZ as recited by the instant claims.  Based on the difference in the known cause of the diseases, the skilled artisan would doubt a single agent would be effective in treating both PD and SZ.
Therefore, in the absence of a showing of correlation between SZ as encompassed by the instant claims and the effectiveness of the claimed compounds in treating said condition, one of skill in the art would be unable to fully predict the effect of administration of said compounds in the treatment of SZ as encompassed by the instant claims.
As stated above, the only guidance given in the present specification is a “prophetic” example given in Example 6 of the present specification, which is minimal.  Thus, in order to practice the claimed invention commensurate in scope with the instant claim, the skilled artisan would have to engage in undue experimentation to determine the effectiveness of the claimed compounds in treating SZ as claimed, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
The instant claims recite “or a related symptom”.   It isn’t clear what is intended or encompassed by the above-mentioned phrase apart from the specific symptoms set forth by the present specification and instant claims.  In other words, what other symptoms would be “a related symptom” of SZ;
The term “derivative” is not defined by the present specification and can vary in definition in the pharmaceutical art.  For example, the derivative can be formed by biotransformation of the parent compound into a completely different compound or just by the addition of a prodrug moiety.  Absence a definition of the term “derivative” by the present specification, the metes and bound of phrase “derivative thereof” is unclear;
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 4recites the broad recitation “comprises about 0.1 to about 20 mg/kg body weight of the subject” or “comprises about 00.1 to about 500 
See also claim 5 which recites “the subject is a human” and also recites “the subject is a member of a patient population at risk for being diagnosed with SZ”; claim 6 (b) and (c), (d); (e) and (f), (g); or  (h) and (i); etc.;
Claim 5 recites “the subject is a member of a patient population at risk for being diagnosed with SZ”.  Who is and how does the skilled artisan identify a member of a patient population at risk for being diagnosed with SZ?  See also instant claim 20;
Claim 6 recites “the sulfate” and “the cholesterol side chain” which lack antecedent basis.  Parent claim 1 recites an “aminosterol” but does not recite a sulfate group or a cholesterol moiety.  See also instant claim 21.  Claim 7 recites “the effectiveness” and “at that level” and instant claim 20 recites “the additional active agent”, wherein the only recitation of an additional active agent is in 20(a) which recites thereafter “and/or”.  There is insufficient antecedent basis for these limitations in the claims;
Claim 6 also defines substitution for example, (i) other anionic moiety chosen to circumvent metabolic removal of the sulfate moiety and oxidation of the 
However, the present application does not provide the skilled artisan with a clear understanding of what is encompassed by the phrases and would encompass compounds not yet known to have said effects.  Therefore, the skilled artisan in the art would be unable to determine the metes and bound of the claimed invention;
The claims recite phrases "such as" and/or “including” which render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  See for example, instant claims 6, 13, 19 and 20;
Claim 13 recites a laundry list of “SZ symptoms”.  For example, symptoms that are opposite, hypotension and hypertension; a delay in sleep onset and narcolepsy (which is defined as excessive day-time sleepiness, see instant claim 19); neurodegeneration associated with schizophrenia, but lacks definition, both in the specification and claims, of what is meant/encompassed by said phrase.  It is also unclear what is meant by phrases such as “false beliefs” (is it different from hallucinations or delusions) or poor executive functioning or difficulty with working memory, etc.  Apart from impotence or loss of libido, would sexual 
The claims recite “about greater than”, “from about”, “at least about” (see for example, instant claims 7, 9, 10, 12 and 17).  The terms “greater than”, “at least” and “from” delineate numerical values greater than, more than or from the recited value whereas the term “about” may be less than or more than the recited value.  Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite); 
Claim 11 recites the fixed dose varied “plus or minus a defined amount to enable a modest reduction or increase in the fixed dose” and “the starting dose of the aminosterol….is higher if the SZ symptom being evaluated is severe”.  The claim does not set forth what said “defined amount” is or what is intended by a modest reduction or increase in the fixed dose.  It is also unclear which dose said starting dose is been compared to, i.e., the dose at which said starting dose would be higher than;  and
Claim 20 contains the trademark/trade name THORAZINE®, PROLIXIN®, HALDOL®, TRILAFON®, SEROQUEL®, GEODON®, etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since various antipsychotics and, accordingly, the identification/description is indefinite.
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zasloff (US2015/0368290.
The instant claims are drawn to a method of treating, preventing, and/or slowing the onset or progression of schizophrenia (SZ) and/or a related symptom by administering an aminosterol, i.e., squalamine (applicant’s elected species).
The present specification defines treating and preventing as:

    PNG
    media_image1.png
    142
    644
    media_image1.png
    Greyscale
and, thus, the claimed invention is interpreted to include the prevention or slowing the onset of schizophrenia and/or a related symptom by administering squalamine.

Zasloff teaches the oral administration of squalamine, a naturally occurring aminosterol isolated from Squalus acanthias, to a human (as recited by instant claims 2, 3, 5, 6, 8 and 21) for use in treating gastro-intestinal motility disorders such as constipation, neurodegenerative diseases, depression, autism, etc. (as encompassed by the instant claims, see especially instant claims 7, 13,  and 15-18).  Said description by Zasloff would result in the inherently result in the prevention” or “slowing of the onset” of SZ;
The reference also teaches squalamine can be administered
At an effective daily dosage of about 0.1 to about 20 mg/kg body weight (as recited by instant claims 4, 9, 11); and
Squalamine can be administered in combination with at least one additional active agent to achieve either an additive or synergistic effect (as recited by instant claim 20); and
Using an initial low dose that is gradually increased (as recited by instant claims 9, 11)
(see the entire article, especially Abstract, paragraphs 0002, 0003, 0013, 0016-0032; 0046, 0056, 0066, 0071, 0081-0087, 0235).

Therefore, the claimed invention is anticipated by the cited reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US2015/0368290 as applied to claims 7 and 8 above, and further in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453).
Claim 10 differs from claim 7 and 8 by reciting the intranasal administration of the aminosterol or a salt thereof.
However, the formulation of pharmaceuticals for administration via various routes are well-known in the art.  As evidenced by Chellquist and Regen, various formulation of 
For this reason, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BARBARA P BADIO/Primary Examiner, Art Unit 1628